                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN

AMIR KHILLAH,
                                                    Case No. 1:18-cv-00696-JTN-ESC
        Plaintiff,
                                                    Hon. Janet T. Neff
v.

CITY OF KALAMAZOO,
a Municipal Corporation,

        Defendant.

______________________________________________________________________________
Michael L. Pitt (P24429)                  OFFICE OF THE KALAMAZOO CITY
PITT, MCGEHEE, PALMER & RIVERS, P.C.      ATTORNEY’S OFFICE
Attorney for Plaintiff                    RICHARD O. CHERRY (P77272)
117 West Fourth Street, Suite 200         SARAH R. WENZLICK (P79316)
Royal Oak, MI 48067                       Attorney for Defendant
248-398-9800                              241 W. South Street, Ste. 301
mpitt@pittlawpc.com                       Kalamazoo, MI 49007
                                          269-337-8185
Kevin M. Carlson (P67704)                 cherryr@kalamazoocity.org
KEVIN M. CARLSON PLLC                     wenzlicks@kalamazoocity.org
Attorney for Plaintiff
P.O. Box 6028
Plymouth, MI 48170
734-386-1919
kevin@kevincarlsonlaw.com
______________________________________________________________________________

       DEFENDANT’S FOURTH REQUEST FOR A PRE-MOTION CONFERENCE

        NOW COMES Defendant, through its attorney, Deputy City Attorney, Richard O. Cherry,

pursuant to this Court’s March 30, 2020 order [ECF No. 46] files this request for a Pre-Motion

Conference, Defendant states as follows:

     1. There is no genuine dispute as to any material facts alleged in Plaintiff’s complaint. As

        such, Defendant intends to file a motion for summary judgment pursuant to Fed. R. Civ. P.

        56(a).
2. Plaintiff cannot meet the necessary elements to establish a prima facie case of

   discrimination under Title VII or ELCRA. Further, even if Plaintiff established a prima

   facie case of discrimination, Defendant investigated Plaintiff’s claim and took steps for

   corrective action. Plaintiff also cannot show that the legitimate non-discriminatory reasons

   for discharge were pretext especially considering the results of Plaintiff’s arbitration.

3. Plaintiff cannot prove the necessary elements to establish a prima facie case under the

   Whistleblower Protection Act as Plaintiff cannot show a causal connection between

   Plaintiff’s alleged protected activity and his suspension and subsequent termination.

   Further, even if Plaintiff established a prima facie case, Defendant had legitimate, non-

   retaliatory reasons for the actions taken and Plaintiff cannot establish that those reasons are

   a pretext for unlawful retaliation.

4. The City of Kalamazoo exercised reasonable care to prevent and correct promptly any

   alleged racially harassing behavior by its supervisor, and Plaintiff employee unreasonably

   failed to take advantage of any preventive or corrective opportunities provided by the

   employer or to otherwise avoid the harm. See Burlington Indus. v. Ellerth, 524 U.S. 742,

   765, (1998).

5. Plaintiff cannot prove the necessary elements to establish a prima facie case under Title

   VII or ELCRA of retaliation as Plaintiff cannot show a causal connection between

   Plaintiff’s complaints of discrimination and his suspension and subsequent termination.

   Further, even if Plaintiff established a prima facie case of retaliation, Defendant had

   legitimate, non-retaliatory reasons for the actions taken and Plaintiff cannot establish that

   those reasons are a pretext for unlawful retaliation.




                                             2
   6. Plaintiff failed to identify or plead facts in support of his allegation that the application of

       a City of Kalamazoo municipal policy, practice, or custom resulted in a violation of his

       constitutional rights and, therefore, has failed to state a claim under 42 U.S.C. § 1983

       (Count I). Further, there is not a genuine dispute as to material facts that a municipal policy,

       practice, or custom resulted in a violation of Plaintiff’s constitutional rights.

   7. Defendant has found after-acquired evidence of Plaintiff’s wrongdoing that is so severe

       that Plaintiff would have been terminated on these newly discovered grounds alone had

       Defendant known of them at the time of his discharge. See Thurman v. Yellow Freight Sys.,

       90 F.3d 1160, 1168 (6th Cir. 1996).

   Defendant therefore requests that this Court schedule a pre-motion conference and issue a

briefing schedule accordingly.

                                               Respectfully Submitted,

                                               CLYDE J. ROBINSON
                                               Kalamazoo City Attorney

                                               By:     /s/ Richard O. Cherry
                                                       Richard O. Cherry (P77272)
                                                       Deputy City Attorney
                                                       Office of the Kalamazoo City Attorney
                                                       241 W. South Street, Suite 301
                                                       Kalamazoo MI, 49007




                                                  3
                             CERTIFICATE OF SERVICE

I, RICHARD O. CHERRY do hereby certify that, in accordance with Fed. R. Civ. P. 5. and LR
5.7 and the General Order on Electronic Case Filing (ECF), DEFENDANT’S FOURTH
REQUEST FOR A PRE-MOTION CONFERENCE, was served pursuant to the District
Court’s ECF system on May 6, 2020.



                                               /s/ Richard O. Cherry__

                                               Richard O. Cherry




                                           4
